Case: 14-116     Document: 4    Page: 1    Filed: 02/19/2014




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

          IN RE ALEJANDRO RODRIGUEZ,
                      Petitioner.
                ______________________

                         2014-116
                  ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Southern District of Florida
in No. 1:13-CV-21479.
                 ______________________

                      ON PETITION
                  ______________________

                       PER CURIAM.
                        ORDER
    Upon review of this recently docketed petition for writ
of mandamus, it appears that this court may lack
jurdisdiction.
     Alejandro Rodriguez petitions for a writ of manda-
mus to direct the United States District Court for the
Southern District of Florida to render a final decision
relating to his petition for writ of habeas corpus. This
court is a court of limited jurisdiction. 28 U.S.C. § 1295.
Based only upon our review, it does not appear that the
district court’s jurisdiction arose in whole or in part under
the laws governing this court’s appellate jurisdiction.
Case: 14-116         Document: 4   Page: 2   Filed: 02/19/2014



2                                  IN RE RODRIGUEZ




      Accordingly,
      IT IS ORDERED THAT:
    Absent a response by the parties within 14 days of the
date of this order, this petition will be transferred to the
United States Court of Appeals for the Eleventh Circuit
pursuant to 28 U.S.C. §1631.


                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s24